PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/551,767
Filing Date: 17 Aug 2017
Appellant(s): KANBARA et al.



__________________
Hui C. Wauters
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/19/21.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/2/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
4.	The rejection of claims 13, 15 under 35 U.S.C. 103 as being unpatentable over US 5084173 by Nitadori et al as evidenced by “N-vinylamide polymers” by Login et al in the previous action is repeated and maintained herein.
5.	Nitadori describes a hydrophilic composite porous membrane.
6.	Regarding claim 13, Nitadori describes a copolymer coating which has both hydrophilic and hydrophobic monomeric units (col 11 ln 55-60). Nitadori describes vinylpyrrolidone as a hydrophilic monomer (col 12 ln 9), i.e. an N-vinyllactam, and tetrafluoroethylene as a hydrophobic monomer (col 12 ln 22-25). Nitadori describes the hydrophilic monomer content of the copolymer as 40-90% by weight (col 12 ln 27-30). Given the hydrophilic monomer vinylpyrrolidone and hydrophobic monomer tetrafluoroethylene, this converts via molecular weight to 37.5-89 mol% of hydrophilic vinylpyrrolidone (and, correspondingly, 11-62.5 mol% hydrophobic tetrafluoroethylene). This significantly overlaps with the claimed range in claim 13. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). It would be obvious to one of 
7.	If Applicant argues that the claimed embodiments are not disclosed with sufficient specificity and that examiner is picking and choosing with improper hindsight, the examiner notes that the rejection is made under 35 USC 103 obviousness.  Examiner holds the opinion that there a finite number of disclosed comonomers that would allow the ordinarily skilled artisan to prepare the claimed copolymer.  The claims are obvious over the combination of elements disclosed, and the mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of those combinations less obvious.  Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). It would be obvious to one of ordinary skill to choose vinylpyrrolidone and tetrafluoroethylene because the reference teaches these as alternatives.
8.	Although Nitadori is silent as to the softening point of the copolymer, he does state that it is solid at room temperature (col 13 ln 5). Softening point is a property and thus necessarily present. Factors affecting softening point disclosed by Nitadori include: 
A) a number average molecular weight of 10,000 or more (col 13 ln 5-10).
B) a copolymer of any kind, for example block, graft, or random copolymer (col 11 ln 60-65)
9.	The instant specification does not describe any specific steps or ingredients to arrive at the claimed softening point. Indeed, the instant specification states that the type of production is not limited, describing several broad methods of production (instant submitted specification paragraph 164). The instant specification does not state if the copolymer must be of any specific molecular weight to achieve the claimed softening point. However, the instant examples of copolymer of tetrafluoroethylene and vinylpyrrolidone give a molecular weight of 64,000 (production example 1 instant submitted specification paragraph 173); 65,000 (instant submitted specification paragraph 174); 78,000 (instant submitted specification paragraph 176); and 71,000 (instant submitted specification 
10.	The glass transition temperature of several commercially available n-vinylamide polymers tends to lie between 126-174˚C (Login p.14 Table 10). This is a rough comparison to the copolymer described by Nitadori, which describes a copolymer of n-vinylamide instead of pure homopolymer. However it does not contraindicate the instantly claimed range for softening point. 
11.	Given that (1) Nitadori describes the claimed copolymer in a molar ratio which significantly overlaps with the claimed range; (2) Nitadori describes a molecular weight which overlaps with the instant examples; (3) the instant production method is not limited but appears to exemplify random copolymerization, which is described by Nitadori; and (4) the glass transition temperature of related polymers to that disclosed by Nitadori lies within the claimed range, one of ordinary skill would reasonably expect the copolymer disclosed by Nitadori to have a softening point at least overlapping with the claimed range. 
12.	Regarding the newly claimed “different monomer unit”, Nitadori meets this aspect at least when the different monomer is 0%. 

13.	Regarding claim 15, Nitadori describes the hydrophilic monomer content of the copolymer as 40-90% by weight (col 12 ln 27-30). Given the hydrophilic monomer vinylpyrrolidone and hydrophobic monomer tetrafluoroethylene, this converts via molecular weight to 37.5-89 mol% of hydrophilic vinylpyrrolidone (and, correspondingly, 11-62.5 mol% hydrophobic tetrafluoroethylene). In the claimed terms, this amounts to 0.12-1.7 mole ratio. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re 

(2) Response to Argument
Applicant’s argument p.7 item 6 of Appeal Brief filed 10/19/21 has been considered and is persuasive but is not sufficient to overcome rejection. It is true that Nitadori exemplifies and prefers a copolymer of ethylene vinyl alcohol (EVOH) and does not exemplify the specific copolymer combination used in rejection. Thus, even though the copolymer ethylene vinyl alcohol is quite different in chemical properties than the combination used in rejection, it is the closest prior art. This is a change from the Office’s previous position.
However, applicant has failed to meet all requirements to qualify the submitted results as unexpected. Applicant states that they have submitted an affidavit (p.7 item 7 of Appeal Brief, referring to affidavit of 9/1/20) wherein the claimed invention exhibits unexpected superior performance over the EVOH most preferred by Nitadori. There are a few aspects of this statement which are not agreed upon. 
First, the EVOHs exemplified by Nitadori are specific polymers made by specific entities; these are listed in col 23 Table 1 as well as col 21 ln 20-21, for example. Applicant’s affidavit of 9/1/20 and other submitted affidavits do not test these specific EVOHs. Although the compared EVOHs in applicant’s affidavits have a monomer molar ratio similar to those of Nitadori’s examples, the fact that the molar ratio is similar to Nitadori's EVOH is not the only factor which contributes to Nitadori's EVOH solubility. Other factors such as randomness of copolymer, catalyst identity and polymerization conditions, chain length, molecular weight distribution, presence/amount of crosslinking, temperature of solution, etc. can affect solubility. Applicant has thus not actually tested the EVOH of Nitadori, the 
Second, and rather fundamentally: copolymers of different monomers are expected to have different solubility. The monomer identity of the instant exemplified copolymer is tetrafloroethylene (hydrophobic monomer)/n-vinylpyrrolidone (hydrophilic monomer). These monomers differ greatly from the compared ethylene (hydrophobic monomer)/vinyl alcohol (hydrophilic monomer). 
Looking at the cited hydrophobic monomers, tetrafluoroethylene is surrounded by fluorine atoms. Fluorine is the most electronegative of all elements, withdrawing electrons from carbon when it is present in molecules like tetrafluoroethylene. Fluorine is on the opposite end of the periodic table from hydrogen, which surrounds ethylene. A colloquial example of the difference between tetrafluoroethylene and ethylene monomers is demonstrated by the difference in properties between Teflon (polytetrafluoroethylene)- used to provide anti-stick coatings, etc- and polyethylene, which is used to make plastic bags. One does not use polyethylene as an anti-stick coating in place of Teflon because its properties are so different from Teflon. The different chemical elements fluorine and hydrogen produce different properties in the polymers because of their differing polarities/sizes/etc.
Comparing the cited hydrophilic monomers, n-vinylpyrrolidone is a cyclic molecule with an amide group therein, while vinyl alcohol is merely a pendent hydroxyl group. N-vinylpyrrolidone is a significantly larger moiety than vinyl alcohol and has markedly different polarity and electronegativity. Vinyl alcohol has a hydroxyl group which participates in hydrogen bonding to a large extent; N-vinylpyrrolidone does not.

On p.12 of Arguments applicant states that the instant copolymers having solublility in several solvents is surprising and useful. However, Nitadori describes several of these solvents as suitable for his copolymer (col 14 ln 52-62) including dimethyl sulfoxide, dimethylformamide, methanol, ethanol and tetrahydrofuran, and more generally those solvents with a Hildebrand solubility parameter of 9.5 or more (col 14 ln 52). Thus the instant copolymer with solubility in several of the solvents tested is not surprising.
On p.15 of Arguments applicant states that “few polymers are soluble in ethanol but not water” however this property is explicitly described by prior art Nitadori- that his polymer is not water-soluble (abstract ln 6-7) but is soluble in ethanol (col 14 ln 52-55; Example 1 col 21 ln 20-26). Thus the instant copolymer results are not unique.
That applicant has been unable to replicate Nitadori’s solubility results with different EVOH polymers than those Nitadori uses does not mean that Nitadori’s solubility results are incorrect. Applicant’s cited outside sources of EVOH solubility in ethanol only pertain to specific EVOH copolymers which are not those tested by Nitadori. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CHRISTINA H.W. ROSEBACH/Examiner, Art Unit 1766     

/RANDY P GULAKOWSKI/Supervisory Patent Examiner, Art Unit 1766                                                                                                                                                                                                                                                                                                                                                                                                           
Conferees:
/RANDY P GULAKOWSKI/Supervisory Patent Examiner, Art Unit 1766    

/CHRISTOPHER A FIORILLA/
Chris FiorillaSupervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                                            

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.